Citation Nr: 0209783	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  97-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from December 1964 to March 1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded for additional procedural 
and evidentiary development, and that the action requested in 
the Board's remand has been accomplished to the extent 
necessary for current appellate review.


FINDINGS OF FACT

1.  At the time of the veteran's death, the veteran was 
service connected for post-traumatic stress disorder (PTSD) 
with anxiety reaction, rated as 100 percent disabling, 
residuals of shell fragment wound (SFW) of the right groin 
and thigh with neuropathy of the right femoral nerve, rated 
as 30 percent disabling, chronic back strain, rated as 10 
percent disabling, thrombophlebitis of the right lower 
extremity, rated as 10 percent disabling, residuals of SFW of 
the right forearm with fractured metacarpal and retained 
foreign bodies, rated as 10 percent disabling, and residuals 
of SFW of the left forearm with fractured left ulna, rated as 
noncompensable.

2.  The death of the veteran was caused by atherosclerotic 
cardiovascular disease.

3.  The evidence of record does not link the veteran's 
atherosclerotic cardiovascular disease to service or to 
service-connected disability.

4.  The death of the veteran was not causally related to 
service-connected disability.


CONCLUSION OF LAW

A disease of service origin did not contribute substantially 
and materially to cause the death of the veteran.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, pursuant to the Board's remand of November 2000, the 
regional office (RO) sought and obtained a medical opinion 
regarding the cause of the veteran's death.  In addition, the 
veteran's representative has not contended that the medical 
opinion obtained by the RO was deficient in any respect and 
there is no indication that there are any outstanding 
pertinent medical records that are not already contained 
within the claims folder.  Moreover, beginning with the 
original statement of the case issued in December 1996, 
appellant has been advised on multiple occasions that there 
was no medical evidence in the record linking the veteran's 
cardiovascular disease and service-connected disability, 
including the veteran's service-connected psychiatric 
disorder and his thrombophlebitis of the right lower 
extremity.  Despite being so advised, the appellant has not 
provided such an opinion, and based on the foregoing, the 
Board does not find that additional development to address 
the appellant's contentions is necessary or warranted.

Under the basic law, service connection may be established 
for disease or injury incurred or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).

Where a veteran served continuously for 90 days during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.307, 3.309 (2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

None of the veteran's service medical records discloses any 
reference to cardiovascular disease and there are no post-
service records that disclose complaints or treatment for 
such disability within one year following service separation 
in March 1971.

VA outpatient treatment records for the period of March 1995 
to June 1996 reflect a previous history that included silent 
myocardial infarction in January 1993, and subsequent 
treatment in 1995 and 1996 for residuals of a right foot 
fracture and neck problems.  During this period he also 
received periodic outpatient treatment for his PTSD (on 
approximately nine occasions from January to June 1996), and 
there were apparently no complaints or treatment related to 
his service-connected thrombophlebitis of the right leg.

At the time of the veteran's death in June 1996, the veteran 
was service connected for PTSD with anxiety reaction, rated 
as 100 percent disabling, residuals of SFW of the right groin 
and thigh with neuropathy of the right femoral nerve, rated 
as 30 percent disabling, chronic back strain, rated as 10 
percent disabling, thrombophlebitis of the right lower 
extremity, rated as 10 percent disabling, residuals of SFW of 
the right forearm with fractured metacarpal and retained 
foreign bodies, rated as 10 percent disabling, and residuals 
of SFW of the left forearm with fractured left ulna, rated as 
noncompensable.

A death certificate indicates that the cause of death was 
atherosclerotic cardiovascular disease.

A report of external examination prepared by a county medical 
examiner the day after the veteran's death reflects findings 
of atherosclerotic cardiovascular disease based on a history 
of previous myocardial infarctions and acute chest pain and 
dyspnea on June 27, 1996.  It was the examiner's opinion that 
the veteran died as a result of atherosclerotic 
cardiovascular disease.

A February 199[7] statement from witness C. S., a friend of 
the veteran for several years who participated in a PTSD 
program with the veteran, reflects C. S.' familiarity with 
the veteran's PTSD symptoms and his belief that the veteran 
died because of a blood clot from his service-connected right 
leg.

In a VA medical opinion, dated in July 2001, Dr. B. noted 
that the veteran's death certificate listed the cause of 
death as arteriosclerotic heart disease, and that a review of 
the record did not show evidence of pulmonary infarction, 
although the veteran did have, at some time in the distant 
past, thrombophlebitis.  This examiner's final impression as 
to cause of death was cardiac arrest secondary to 
arteriosclerotic heart disease.  

It is the primary contention of appellant that the 
atherosclerotic cardiovascular disease that caused the 
veteran's death was causally related to the veteran's 
thrombophlebitis of the right lower extremity and/or his 
service-connected psychiatric disability.

The evidence of record shows that the veteran was 50 years 
old when he died in June 1996.  A death certificate reveals 
that the cause of death was atherosclerotic heart disease.  
The appellant has not submitted any medical evidence linking 
atherosclerotic heart disease to service, a period of one 
year following service, or service-connected disability.  She 
has also not alleged or provided evidence that 
atherosclerotic heart disease was present in service.

As was noted previously, following remand of this matter to 
the RO in November 2000, the RO sought and obtained a medical 
opinion regarding the cause of the veteran's death, and after 
a review of the complete record, that examiner specifically 
found that the cause of death was cardiac arrest secondary to 
arteriosclerotic heart disease.  The examiner did not 
indicate that the veteran's thrombophlebitis, PTSD, or any 
other service-connected disability contributed in any way to 
the veteran's death.  

In July 1996, the county medical examiner also simply 
concluded that the veteran died as a result of 
atherosclerotic cardiovascular disease.

In addition, while the appellant and witness C. S. contend 
that the veteran's thrombophlebitis and/or PTSD were causally 
related to the cardiovascular disease that resulted in the 
veteran's death, as lay persons, they are not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1990).  As was also noted earlier, while the appellant has 
been repeatedly advised of the need for medical evidence 
linking atherosclerotic heart disease to service, a period of 
one year after service, or service-connected disability, she 
has not provided such evidence, and in the face of the above-
noted medical opinion following a review of the entire record 
in July 2001, the Board finds that further delay in the 
disposition of this case for another opinion is not 
warranted.

In summary, the evidence in support of the appellant's 
contentions consists mainly of the statements of the 
appellant and witness C. S.  There is no competent medical 
evidence specifically linking the veteran's atherosclerotic 
heart disease to service, a period of one year following 
service, or to any of his service-connected disabilities.  
The evidence instead reflects that the veteran's 
atherosclerotic heart disease had its onset years after 
service.  It also reflects approximately nine occasions of 
outpatient treatment for PTSD over a six month period 
immediately prior to the veteran's death and no treatment for 
the veteran's thrombophlebitis over the period of March 1995 
to June 1996.  Without medical evidence demonstrating that 
the veteran's atherosclerotic heart disease was related to 
service, a period of one year after service, or to service-
connected disability, and in light of the existing opinions 
of two examiners who chose to simply limit the cause of death 
to atherosclerotic cardiovascular disease without noting any 
additional significant contributing factors, the Board must 
find that a preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
death of the veteran. 


ORDER

The claim for service connection for cause of death is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

